DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 18-25 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.

Information Disclosure Statement
Acknowledgement is made to the information disclosure statement (IDS) submitted on 7/22/2022.  The information disclosure statement is being considered by the examiner. 

Allowable Subject Matter
Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 4-6 of the Remarks, filed 8/7/2020, with respect to claims 18 & 24 have been fully considered and are persuasive.  
Regarding independent claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a device comprising a flexible printed circuit board having a plurality of electrical contacts, and a dual-layer user interface mounted to the flexible printed circuit board, the dual-layer user interface having a portion operative to form an electrical connection with one of the electrical contacts during an input event.
Regarding independent claim 24, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method comprising providing a flexible printed circuit board having a plurality of electrical contacts, and mounting a dual-layer user interface on the flexible printed circuit board, the dual-layer user interface having an inner layer operative to engage one of the electrical contacts during an input event.
Dependent claims 19-23 & 25 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876